Exhibit 10.4

Restricted Stock Grant Agreement under

the Orthofix International N.V.

2012 Long-Term Incentive Plan

This Restricted Stock Grant Agreement (the “Agreement”) is made this 13th day of
March, 2013 (the “Grant Date”), between Orthofix International N.V., a Curacao
company (the “Company”), and the person signing this Agreement adjacent to the
caption “Award Recipient” on the signature page hereof (the “Award Recipient”).
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Orthofix International N.V. 2012 Long-Term Incentive
Plan (the “Plan”).

WHEREAS, pursuant to the Plan, the Company desires to afford the Award Recipient
the opportunity to acquire Common Shares (as defined below) on the terms and
conditions set forth herein;

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Grant of Restricted Stock.

(a) Number of Shares/Vesting. The Company hereby grants to the Award Recipient,
on the Grant Date, an Award of 10,000 shares of Stock (“Common Shares”) under
the Plan subject to the vesting schedule and terms and conditions set forth
below (the “Restricted Stock”). Subject to earlier termination in accordance
with the Plan or this Agreement and the terms and conditions herein, all of the
Restricted Stock granted under this Agreement shall vest on the third
anniversary of the Grant Date (the “Vesting Date”).

(b) Additional Documents. The Award Recipient agrees to execute such additional
documents and complete and execute such forms as the Company may require for
purposes of this Agreement.

(c) Issuance of Restricted Stock; Dividend and Distribution Rights. Upon the
vesting of the Restricted Stock pursuant to the terms hereof, the restrictions
of Sections 1(a) and 3 shall lapse with respect to such vested Restricted
Stock. The issuance of the Restricted Stock under this grant shall be evidenced
in such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more stock certificates. As the Award Recipient’s vests as described above, the
recordation of the number of Common Shares attributable to such Award Recipient
will be appropriately modified.

2. Incorporation of Plan. The Award Recipient acknowledges receipt of the Plan,
and represents that he or she is familiar with its terms and provisions and
hereby accepts this grant of Restricted Stock subject to all of the terms and
provisions of the Plan and all interpretations, amendments, rules and
regulations which may, from time to time, be promulgated and adopted pursuant to
the Plan. The Plan is incorporated herein by reference. In the event of any
conflict or inconsistency between the Plan and this Agreement, the Plan shall
govern and this Agreement shall be interpreted to minimize or eliminate any such
conflict or inconsistency.



--------------------------------------------------------------------------------

3. Restrictions on Transfer. To the extent not yet vested, the Restricted Stock
may not be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of, whether by operation of law or otherwise.

4. Notification of Election Under Section 83(b) of the Code. Under Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), the difference
between the purchase price paid for the Restricted Stock (i.e., zero), and the
fair market value of shares on the date any forfeiture restrictions lapse with
respect to such shares, will be reportable as ordinary income at that time. An
Award Recipient may elect to be taxed at the time the shares are acquired,
rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code within
thirty days of the Grant Date. In such event, the Award Recipient will have to
make a tax payment based on the fair market value of the shares on the Grant
Date, which amount will be treated as ordinary income. The form for making this
election is attached hereto. Failure to make this filing within the thirty
(30) day period will result in the recognition of ordinary income by the Award
Recipient as the forfeiture restrictions lapse.

BY SIGNING THIS AGREEMENT, THE AWARD RECIPIENT ACKNOWLEDGES THAT IT IS HIS OR
HER SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER
SECTION 83(b), EVEN IF THE AWARD RECIPIENT REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF. THE AWARD RECIPIENT
AGREES AND ACKNOWLEDGES THAT HE OR SHE IS RELYING SOLELY ON HIS OR HER OWN
ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY SECTION
83(b) ELECTION.

5. Termination of Service.

(a) Termination of Service Other than for Death or Disability. If, prior to
vesting, the Award Recipient’s Service is terminated other than reason by death
or Disability (as defined in and pursuant to Section 4.3 of the Employment
Agreement), the Restricted Stock shall be forfeited by the Award Recipient and
cancelled by the Company as of the date of the Award Recipient’s termination of
Service, and the Award Recipient shall have no further right or interest therein
unless the Committee in its sole discretion shall determine otherwise.

(b) Termination of Service for Death or Disability. If the Award Recipient’s
Service terminates by reason of death or Disability (as defined in and pursuant
to Section 4.3 of the Employment Agreement), the Restricted Stock shall
automatically vest in full as of the date of the Award Recipient’s termination
of Service.

6 Change of Control. Upon the occurrence of a Change of Control (as that term is
defined in the Employment Agreement) prior to any forfeiture hereunder, the
Restricted Stock shall automatically vest in full.

 

2



--------------------------------------------------------------------------------

7. Withholding. The Award Recipient (or following the Award Recipient’s death,
the Award Recipient’s estate, personal representative, or beneficiary, as
applicable) shall be liable for any and all U.S. federal, state or local taxes
of any kind required by law to be withheld with respect to the vesting of the
Restricted Stock, as well as for any and all applicable withholding tax
requirements of any other country or jurisdiction. When the Restricted Stock
vests, the Company shall cause the Award Recipient (or following the Award
Recipient’s death, the Award Recipient’s estate, personal representative, or
beneficiary, as applicable) to satisfy all of his or her tax withholding
obligations by having the Company withhold a number of Common Shares that would
otherwise become vested having a Fair Market Value (as of the close of business
on the Vesting Date) not in excess of the minimum amount of tax withholding
obligations required by law to be withheld with respect to such vesting.

8. No Employment or Other Rights. This grant of Restricted Stock does not confer
upon the Award Recipient any right to be continued in the employment of, or
otherwise provide Services to, the Company or any Subsidiary or other affiliate
thereof, or interfere with or limit in any way the right of the Company or any
Subsidiary or other affiliate thereof to terminate such Award Recipient’s
employment or other service relationship at any time. For purposes of this
Agreement only, the term “employment” shall include circumstances under which
Award Recipient provides consulting or other Services to the Company or any of
its Subsidiaries as an independent contractor, but such Award Recipient is not,
nor shall be considered, an employee; provided, however, nothing in this
Section 8 or this Agreement shall create an employment relationship between such
person and the Company or its applicable Subsidiary, as the usages described in
this Section are for convenience only.

9. Adjustment of and Changes in Common Shares. In the event of any merger,
consolidation, recapitalization, reclassification, stock dividend, extraordinary
dividend, or other event or change in corporate structure affecting the Common
Shares, the Committee shall make such adjustments, if any, as it deems
appropriate in the number and class of shares subject to the Restricted Stock.
The foregoing adjustments shall be determined by the Committee in its sole
discretion.

10. Rights as a Shareholder. Except as otherwise provided in this Agreement, the
Award Recipient shall have all rights of a stockholder with respect to the
Restricted Stock granted under this Agreement, including voting
rights. Notwithstanding the foregoing, dividends with respect to any Restricted
Stock granted under this Agreement shall accrue, but shall not be paid, until
the Award Recipient shall become the holder of record thereof, and no adjustment
shall be made for dividends or distributions or other rights in respect of any
Restricted Stock for which the record date is prior to the date upon which the
Award Recipient shall become the holder of record thereof.

11. Discretionary Nature of Plan. The Plan is discretionary in nature, and the
Company may suspend, modify, amend or terminate the Plan in its sole discretion
at any time, subject to the terms of the Plan and any applicable limitations
imposed by law. This Restricted Stock grant under the Plan is a one-time benefit
and does not create any contractual or other right to receive additional
Restricted Stock or other benefits in lieu of Restricted Stock in the
future. Future grants, if any, will be at the sole discretion of the Committee,
including, but not limited to, the timing of any grant, the number of shares of
Restricted Stock granted, and the vesting provisions.

 

3



--------------------------------------------------------------------------------

12. Miscellaneous Provisions.

(a) Applicable Law. The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to the conflicts of law provisions
thereof.

(b) Notice. Any notice required by the terms of this Agreement shall be
delivered or made electronically, over the Internet or otherwise (with request
for assurance of recipient in a manner typical with respect to communications of
that type), or given in writing. Any notice given in writing shall be deemed
effective upon personal delivery or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, and
shall be addressed to the Company at its principal executive office and to the
Award Recipient at the address that he or she has most recently provided to the
Company. Any notice given electronically shall be deemed effective on the date
of transmission.

(c) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(e) Amendments. The Board and the Committee shall have the power to alter or
amend the terms of the grant of Restricted Stock as set forth herein from time
to time, in any manner consistent with the provisions of Sections 5.3 and 18.10
of the Plan, and any alteration or amendment of the terms of this grant of
Restricted Stock by the Board or the Committee shall, upon adoption, become and
be binding on all persons affected thereby without requirement for consent or
other action with respect thereto by any such person. The Committee shall give
notice to the Award Recipient of any such alteration or amendment as promptly as
practicable after the adoption thereof. The foregoing shall not restrict the
ability of the Award Recipient and the Board or the Committee by mutual written
consent to alter or amend the terms of this grant of Restricted Stock in any
manner which is consistent with the Plan.

(f) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the Award Recipient and the Company.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the Award Recipient and the Company regarding the grant of
Restricted Stock and supersede all prior arrangements or understandings (whether
oral or written and whether express or implied) with respect thereto.

13. Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below.

 

4



--------------------------------------------------------------------------------

“Change of Control” shall have the meaning set forth in the Employment
Agreement.

“Disability” shall have the meaning set forth in the Employment Agreement.

“Employment Agreement” shall mean the Optionee’s employment agreement with
Orthofix Inc., dated March 13, 2013.

(Remainder of page intentionally left blank)

 

5



--------------------------------------------------------------------------------

EXECUTED on the date first written above.

 

COMPANY:     ORTHOFIX INTERNATIONAL N.V.     By:   /s/ James F. Gero       Name:
James F. Gero       Title: Chairman of the Board AWARD RECIPIENT:           /s/
Bradley R. Mason     BRADLEY R. MASON



--------------------------------------------------------------------------------

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1. The name, address and social security number of the undersigned:

 

Name:      Address:        Social Security No. :     

2. Description of property with respect to which the election is being made:

10,000 shares of common stock, par value $0.10 per share, of Orthofix
International N.V., a Curacao company, (the “Company”).

3. The date on which the property was transferred is March 13, 2013.

4. The taxable year to which this election relates is calendar year 2013.

5. Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock Grant
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of such agreement.

6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $38.82 per share, for a total of
$388,200.

7. The amount paid by taxpayer for the property was $0.00.

8. A copy of this statement has been furnished to the Company.

Dated:                     , 2013

 

  Taxpayer’s Signature Bradley R. Mason Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:2

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

2 

WHETHER OR NOT TO MAKE THE ELECTION IS YOUR DECISION AND MAY CREATE TAX
CONSEQUENCES FOR YOU. YOU ARE ADVISED TO CONSULT YOUR TAX ADVISOR IF YOU ARE
UNSURE WHETHER OR NOT TO MAKE THE ELECTION.